Citation Nr: 1432850	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-46 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas M. Susco II, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system and on the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that, when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).

In the present case, the Veteran was scheduled for a VA examination in February 2013.  The Veteran failed to appear at the scheduled VA examination and the RO continued the denial of the hearing loss and tinnitus claims in a February 2013 supplemental statement of the case.  A July 2014 written brief presentation (located in Virtual VA) submitted by the Veteran's representative indicates that the Veteran did not appear for the scheduled VA examination in February 2013 due to an automobile breakdown, and requested that the examination be rescheduled.  The Board finds the Veteran competent to report an event of which he has firsthand knowledge.  The Board finds no evidence of record that contradicts the Veteran's lay statement and no reason to doubt the Veteran's credibility as to the reported event.  For these reasons, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and as such, the AOJ will reschedule the VA examination.  See 38 C.F.R. § 3.655(a) 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.  

As is relates to the claims of service connection for bilateral hearing loss and tinnitus, the Veteran contends that he was exposed to loud noises as a power plant mechanic for both propeller and jet aircraft.  He further asserts that he spent a great deal of time on the flight deck where the hearing loss and tinnitus originated.  See Novemeber 2009 Substantive Appeal.  The DD Form 214 indicates that the Veteran served in the United States Navy and had military education in power plants and related systems.  Service treatment records reveal the Veteran's treatment aboard the USS Kitty Hawk, a supercarrier (aircraft carrier).  As such, the Board finds that auditory trauma due to exposure to loud noises is consistent with the nature of the Veteran's service, and in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss and/or tinnitus.  The claims file, a copy of this remand, and all other pertinent records must be made available to the examiner.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  

If either hearing loss or tinnitus is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  For purposes of rendering these opinions, the examiner should note that in-service noise exposure has been conceded.  Complete detailed rationale is requested for each opinion that is rendered.

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



